

114 HR 5753 IH: To authorize the Attorney General to make grants to State and local law enforcement agencies for research, training, and acquiring non-lethal force methods.
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5753IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Graves of Louisiana (for himself and Mr. Richmond) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to make grants to State and local law enforcement agencies for
			 research, training, and acquiring non-lethal force methods.
	
		1.The Office of Non-Lethal Technologies and Techniques
 (a)AuthorityThe Attorney General shall establish the Office of Non-Lethal Technologies and Techniques (Office) within the Department of Justice not later than 90 days after enactment. (b)DutiesThe Office shall coordinate, develop, and refine non-lethal technologies and techniques in coordination with the Department of Homeland Security, the Department of Defense, and other related agencies.
 (c)Authorization of appropriationsAppropriations are authorized to be made available to the Office for each of fiscal years 2017 through 2021 from amounts otherwise made available to the Department of Justice for such fiscal years, to carry out this section.
			2.Grants to promote the use of non-lethal force by law enforcement officers
 (a)AuthorityThe Office may make grants to State and local law enforcement agencies to— (1)research, identify, develop, and refine the use of non-lethal force technologies, strategies, and techniques for use by law enforcement officers in carrying out their duties;
 (2)provide specialized training to law enforcement officers on the de-escalation of conflicts and the use of non-lethal force technologies, strategies, and techniques; and
 (3)purchase non-lethal force technologies. (b)ApplicationThe chief executive officer of a law enforcement agency seeking a grant under this section shall submit to the Office an application at such time, in such manner, and containing such additional information as the Office may reasonably require.
 (c)Matching requirementThe portion of the costs of a program, project, or activity provided by a grant under subsection (a) may not exceed 75 percent, unless the Office waives, wholly or in part, the requirement under this subsection of a non-Federal contribution to the costs of a program, project, or activity.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section— (1)$150,000,000 for fiscal year 2017 for the authority granted in subsection (a)(1);
 (2)$100,000,000 for each of fiscal years 2018 through 2020; and (3)$125,000,000 for fiscal year 2021.
 3.Identification of savingsThe Administrator of the General Services Administration shall identify savings and direct the savings to offset the cost of the grant program under section 1.
 4.Nothing in this Act shall be construed as to provide authority to the Department of Justice to impose requirements or restrictions on law enforcement agencies otherwise within the discretion of such agency.
		